Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 11 March 1817
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith


				
					My Dear Mother
					Quincy March 11th 1817
				
				I recieved your very kind letter, this morning, and hasten to acknowledge it; from Mr Clark, I heard last week, his health is entirely reestablished, but he was prevented leaving Maryland by the Ice, which renders the navigation very difficult, indeed it has been entirely closed for the last two months; I hope however by this time, the fetters, which have surrounded him are dissolved, and he will soon be able, to reach Washington; what his destiny will be after that, remains for government to decide: he is very solicitous to return here this Summer, as the object of his leaving us, was the restoration of his health; but should he recieve orders for the Mediterranean, they must be obeyed: Mr Clark, never made the proposition my Dear Mother to bring me to Utica, before we were united; his own ideas of propriety (which are very strict,) would have prevented it, but he has frequently said he would carry me there, immediately after, and this visit, we hope to accomplish. I am sensible that a young lady cannot be too circumspect in her conduct, nor should she ever give occasion for the breath of detraction, to sully her fair fame; the world, at large, is callous usurious and callous to the finer feelings, and it is my endeavour, to guard against every thing, that might give rise, to sarcastic observation.I am learning all the necessary accomplishments of house keeping, and although I believe, my sphere of action, is never to be a very extensive one, still I think it requisite to be acquainted with every branch of domestic concerns; I may have to Economize, and this will teach me to be prudent, but order and regularity I am fully determined to observe, for there is nothing more distressing to me, than the Mistress of a family in constant hurry and confusion. “Home is the female Theatre for action,” and a man must form a poor estimate of his wife’s abilities, if his house, is constantly in disorder! The domestics also are much influenced by the conduct of their Mistresses; if their omissions, and negligences, remain unnoticed, they will be repeated, and it is only by a strict adherence to rules, and regulations, that a family can be properly managed.Louisa has been very ill, the last fortnight; she was taken with raising blood to an alarming degree, and for several days, the Doctor considered her situation very critical; she continues to have watchers every night, and I have sat up with her twice; we hope she is getting better, but it will be a long time before her strength will returnCould you my Dear Mother, without inconvenience, speak for a piece of Diaper towelling, for me? they make it so much better, in your part of the Country than here, that it is really an object to obtain it; I should like it about the width & quality of those you gave me, which have proved excellent, as they appear quite as good, as when I first had them, although in constant use; I will transmit the money if you will send me word. I am rejoiced, to hear, that my dear little Nephew is so forward, do teach him to say Aunt Susan, and give him a kiss for me, with my best love to his Father, and Mother.We have just recieved authentic information, that Uncle JQA—is nominated to the office of Secretary of State; it appears to give universal satisfaction, and certainly as it respects literary acquirements, and a thorough knowledge of foreign affairs, no man can be better qualified; his Parents, are truly happy in the prospect, of once more beholding, their long absent Son, and I trust they will live many years to enjoy his Society.George, enters College this year, as a Junior, and I think will make a figure in the world; report says, he is astonishingly improved, both in mind, and manners.Uncle and Aunt TBA, desire to be affectionately remembered to you and Sister, the children are all well, and the two girls, are growing quite genteel and pretty, they frequently ask me questions about Aunt, and Cousin Abby.I hope my Dear Mother, to hear often from you, I know not when my feelings, have been so much gratified, as by the reception of your kind letter this day, and believe me always with the tenderest affection / your Daughter
				
					Susan B Adams
				
				
					P S. Grand Mother will send a skein of worsted by the next Post and hopes it will answer, with her love to you and Sister.
				 
			